Citation Nr: 0302480	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  01-09 888	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right medial meniscectomy with early 
degenerative changes, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
by the RO which granted a temporary total (100 percent) 
rating due to right knee surgery necessitating convalescence.  
This temporary total rating was assigned effective from May 
10, 2000 to June 30, 2000 and effective from July 1, 2000, 
the veteran was assigned a 30 percent rating.  The veteran 
appeals for an increased rating.

The veteran, in his November 2001 substantive appeal, raises 
a claim of service connection for a left knee disorder as 
secondary to his service-connected right knee disorder.  
Additionally, in a January 2002 brief submitted, the 
veteran's representative raised the claim of service 
connection for hypertension.  The issues of service 
connection for a left knee disorder and for hypertension have 
not been developed for appellate review and are therefore 
referred to the RO for appropriate action.


REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's discretion 
to remand cases to the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 19.9(a)(1)(2002).  After review of 
the record, the Board finds that a remand of the claim to the 
AOJ is prudent.  In this regard, it has come to the attention 
of the Board that there has been little development in this 
case.  Where a case requires exceptionally extensive 
development, the Board may exercise its discretion and remand 
the case to the RO for appropriate action.  See Chairman's 
Memorandum No. 01-02-01, para. 9(c) (January 29, 2002).  In 
this regard, it is noted that the AOJ has not made any 
attempts to secure any ongoing treatment for the veteran's 
service-connected right knee disorder.  Moreover, although 
they scheduled the veteran for an examination, it is clear 
that such examination was woefully inadequate to be of any 
benefit.  Additionally, the AOJ has failed to inform the 
veteran of the Veterans Claims Assistance Act (VCAA).  In 
this regard, the Board observes that the new law and 
regulations include new notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 
38 C.F.R. § 3.159(b).  The VCAA was not complied with in the 
instant case.

Turning to the particular facts of the instant case, it is 
noted that the veteran is currently service-connected for 
postoperative residuals of medial meniscectomy with early 
degenerative changes.  He is currently rated 30 percent under 
hyphenated codes 5003-5257.  Code 5003 provides that 
degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  Code 5257 provides various 
ratings, depending on severity, for recurrent subluxation or 
lateral instability.  The Board observes that separate 
ratings for knee instability and for knee arthritis with 
limitation of motion are permissible.  See VAOPGCPREC 9-98 
and 23-97.  A May 2000 operation report indicates that the 
veteran appears to have a partial tear of his anterior 
cruciate ligaments.  The June 2000 VA examination report, 
which was used to deny the claim for increase, does not 
provide findings which are adequate for rating purposes.  
Another VA examination is needed.

Moreover, the AOJ should give the veteran an opportunity to 
submit treatment records pertaining to his right knee.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  Send the veteran notice of the VCAA.  
Inform him of the information and 
evidence needed to substantiate and 
complete his claim, inform him of what VA 
will do to assist him, and inform him of 
the evidence he is responsible for 
submitting, including what actions he 
must undertake to substantiate his claim.

2.  The RO should contact the veteran and 
ask him to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claim for an increased 
rating for postoperative residuals of 
right medial meniscectomy with early 
degenerative changes for the period of 
September 1999 to the present.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.  If the RO is unable 
to obtain any of the records identified, 
it should follow the procedures outlined 
in the VCAA and the implementing 
regulations.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right knee 
disorder.  Such tests as the examining 
physician deems necessary should be 
performed.  These tests should 
specifically include range of motion 
studies (reported in degrees), as well as 
knee stability tests.  In this regard, 
the examiner should be asked to determine 
whether there is objective evidence of 
lateral instability or subluxation of the 
right knee and if so, the degree of such 
instability and/or subluxation should be 
discussed.  All findings must be reported 
in detail.  Additionally, the examiner 
should determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
right knee disability and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
evaluation.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107; 38 C.F.R. § 3.159 are 
fully complied with and satisfied. 

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

